UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 7, 2009 MODAVOX, INC. (Exact Name of Registrant as Specified in its Charter) STATE OF DELAWARE 333-57818 20-0122076 (State or other jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1900 W University Dr, Suite 231 Tempe, AZ 85281 85281-3291 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (480) 553 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17-CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 3, 2009, Modavox issued a press release containing a Management Letter to Shareholders. A copy of this press release is furnished below in this form 8-K. Please note that in the second paragraph of the Management Letter in the releasethe reference to “December 19, 2009,” is in error — it should read “December 9, 2009,”as it reads below. The Company chose not to re-issue the release to correct the error. Modavox Releases Management Letter to Shareholders Phoenix and New York,December 3, 2009 - Modavox, Inc. (OTCBB: MDVX), Internet broadcasting pioneer and holder of several patented technologies, provides the following Management Letter to Shareholders: Dear Modavox Shareholders: It has been nearly six months since the integration of Augme Mobile and the assimilation of the new executive management team into Modavox. After a thorough internal review of the combined companies’ assets and growth opportunities, we have developed a business plan to optimize our resources, and we have embarked on a BOD-approved comprehensive IP monetization and business growth strategy. I would like to take this opportunity to review some of our recent accomplishments, outline the new corporate structure and branding that will position us to drive revenue, and preview some of the exciting things to come as we enter a new year and a new period of growth for Modavox. We are issuing this letter to Shareholders to provide a summary of that plan, with more details expected to follow after the New Year. As we have discussed in the past, Modavox patents have been evaluated by several third party experts skilled in the relevant art, which experts have evaluated the patents and determined that infringement is widespread and infringement damages are present in the two primary Internet markets of ecommerce and advertising for value extraction by Modavox through licensing and enforcement. Our patent defense litigation front continues with Tacoda, and has in fact broadened with respect to AOL, Platform A and Time Warner given the Court’s October 22, 2009, Order setting a Pre-Trial Status Conference for December 9, 2009, at which time counsel for the parties are ordered to meet to discuss settlement, pre-trial discovery and all preliminary matters. We view the Court’s Order as a positive event given AOL’s previously filed motion seeking to consolidate the Tacoda case with the AOL/Platform A/Time Warner matter, or, in the alternative, to Stay the AOL/Platform A/Time Warner matter, either of which could have had the affect of delaying resolution of the Tacoda case. Further, on November 16, 2009, after extensive investigation and due diligence, Modavox filed a Complaint against Yahoo! Inc. for patent infringement, which Complaint is in the process of being served upon Yahoo! per Court rules. Following completion of service the parties will meet and confer pursuant to the Federal Rules of Civil Procedure to discuss a range of preliminary matters and prepare a report related to such matters. In addition, as announced in late October, we filed a motion for sanctions for spoliation of evidence and evasive disclosure practices in the Tacoda case.
